Exhibit 10.14
 
DEBT CANCELLATION AGREEMENT
 
This Debt Cancellation Agreement (this “Agreement”) is made and entered into as
of May 14, 2012 (the “Effective Date”), by and among Bridgeway Acquisition
Corp., a Delaware corporation (the “Company”), Keri Bosch (“K. Bosch”), Bosch
Equities, L.P. (“Bosch Equities”) and Devin J. Bosch (“D. Bosch,” together with
K. Bosch and Bosch Equities, the “Boschs”).
 
Recitals:
 
A.       The Company is indebted to the Boschs, or their affiliated companies
for payment of certain Company’s expenses (the “Company Obligations”).  The
Company Obligations is estimated to be in the amount of $8,088.


B.       The Company and the Boschs desire to cancel the Company Obligations in
exchange for the issuance of 880,000 shares of common stock of the Company (the
“Cancellation Shares”) to the Boschs.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises set forth in this Agreement, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties to this Agreement agree as follows:
 
1.        Cancellation of Company Obligations. The Boschs hereby cancel all
outstanding indebtedness of the Company owed to each of them and owed to all of
the entities controlled by the Boschs, including the Company Obligations, and
all of the accrued and unpaid interest thereon (the “Debt”). The Company
acknowledges the cancellation of the Debt and all of the accrued and unpaid
interest.
 
2.        Issuance of Common Stock. Upon execution by the Boschs of this
Agreement and cancellation of the Company Obligations effective thereof, the
Company agrees to issue to the Boschs the Cancellation Shares in amounts among
the parties as instructed in writing.
 
3.        Release of Claim. Each of the Boschs, for himself, his heirs, his
controlled companies, successors and assigns, privies, executors,
administrators, legatees, and distributees, hereby releases and forever
discharges the Company of and from any and all charges, complaints, actions,
grievances, causes of action, suits, liabilities, obligations, promises,
controversies, damages, losses, debts and expenses (including attorneys fees and
costs) and claims in law or equity of any nature whatsoever, known or unknown,
suspected or unsuspected, Bosch ever had, now has, or shall have against the
Company under or related to the Debt.  Each of the Boschs represents and
warrants that prior to this Agreement, he or she or a controlled entity alone
was entitled to any payment under the Debt and that he has not assigned the Debt
or any right of action relating thereto to any person who may claim against the
Company.
 
4.        Representations of the Boschs.  Each of the Boschs understands that
the Cancellation Shares are not registered under the Securities Act and that the
issuance thereof to the Boschs is intended to be exempt from registration under
the Securities Act of 1933, as amended (the “Securities Act”), pursuant Section
4(2) of the Securities Act (“Section 4(2)”) and Regulation D promulgated under
the Securities Act (“Regulation D”).  Each of the Boschs represents and warrants
that s/he is an “accredited investor” as such term is defined in Rule 501 of
Regulation D or, if not an accredited investor, otherwise meets the suitability
requirements of Regulation D and Section 4(2) of the Securities Act (“Section
4(2)”).  Each of the Boschs agrees to provide documentation to Bridgeway prior
to Closing as may be requested by Bridgeway to confirm compliance with
Regulation D and/or Section 4(2), including, without limitation, a letter of
investment intent or similar representation letter and a completed investor
questionnaire.  Each certificate representing the Cancellation Shares issued to
the Boschs shall be endorsed with the following legends, in addition to any
other legend required to be placed thereon by applicable federal or state
securities laws:
 
 
1

--------------------------------------------------------------------------------

 
 
 “THIS SECURITY HAS BEEN ACQUIRED FOR INVESTMENT AND HAS NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“SECURITIES ACT”), OR APPLICABLE
STATE SECURITIES OR “BLUE SKY” LAWS.”
 
 “TRANSFER OF THESE SECURITIES IS PROHIBITED UNLESS A REGISTRATION STATEMENT
UNDER THE SECURITIES ACT WITH RESPECT TO SUCH SECURITY SHALL THEN BE IN EFFECT
AND SUCH TRANSFER HAS BEEN QUALIFIED UNDER ALL APPLICABLE STATE SECURITIES OR
“BLUE SKY” LAWS, OR AN EXEMPTION THEREFROM SHALL BE AVAILABLE UNDER THE ACT AND
SUCH LAWS.”
 
Each of the Boschs acknowledges that neither the SEC, nor the securities
regulatory body of any state or other jurisdiction, has received, considered or
passed upon the accuracy or adequacy of the information and representations made
in this Agreement.
 
Each of the Boschs acknowledges that s/he has carefully reviewed such
information as he has deemed necessary to evaluate an investment in Bridgeway
and its securities, and, that all information required to be disclosed to
him/her under Regulation D has been furnished to him/her by Bridgeway.  To the
full satisfaction of each of the Boschs, s/he has been furnished all materials
that he has requested relating to Bridgeway and the issuance of the Cancellation
Shares hereunder, and each of the Boschs has been afforded the opportunity to
ask questions of Bridgeway’s representatives to obtain any information necessary
to verify the accuracy of any representations or information made or given to
the Boschs.
 
Each of the Boschs understands that the Cancellation Shares may not be sold,
transferred, or otherwise disposed of without registration under the Securities
Act or an exemption therefrom, and that in the absence of an effective
registration statement covering the Cancellation Shares or any available
exemption from registration under the Securities Act, the Cancellation Shares
may have to be held indefinitely.  Each of the Boschs further acknowledges that
the Cancellation Shares may not be sold pursuant to Rule 144 promulgated under
the Securities Act unless all of the conditions of Rule 144 are satisfied
(including, without limitation, Bridgeway’s compliance with the reporting
requirements under the Securities Exchange Act of 1934, as amended (“Exchange
Act”)).
 
Each of the Boschs agrees that, notwithstanding anything contained herein to the
contrary, the warranties, representations, agreements and covenants of the
Boschs under this Section 4 shall survive the closing of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
 IN WITNESS WHEREOF, the parties to this Debt Cancellation Agreement have
executed this agreement as of the date first written above.
 

 
BRIDGEWAY ACQUISITION CORP.
           
By:
/s/ Keri Bosch     Name:  Keri Bosch     Title: President  

 

 
BOSCH EQUITIES, L.P.
         
By:      KBB Financial Inc., General Partner
           
By:
/s/ Keri Bosch     Name:  Keri Bosch     Title: President

 

  /s/ Devin J. Bosch        DEVIN J. BOSCH, Individually              
/s/ Keri Bosch
      KERI BOSCH, Individually    

 
 
 3

--------------------------------------------------------------------------------